Citation Nr: 1746564	
Decision Date: 10/19/17    Archive Date: 10/31/17

DOCKET NO.  10-24 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Whether new and material evidence has been received to re-open a claim of entitlement to service connection for allergic rhinitis.

2. Entitlement to service connection for allergic rhinitis.

3. Entitlement to service connection for bilateral hearing loss. 

4. Entitlement to a rating in excess of 10 percent for hypertension. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

L. Bush, Associate Counsel 

INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from August 1974 to May 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing in June 2017.  A copy of the hearing transcript has been associated with the record. 

FINDINGS OF FACT

1. The Veteran's claim for entitlement to service connection for allergic rhinitis was last denied in a September 1984 Board decision.  He did not appeal that decision. 

2. Since the September 1984 Board decision, new and material evidence has been received that relates to unestablished facts that are necessary to substantiate the claim for service connection for allergic rhinitis. 

3.  The Veteran's allergic rhinitis is etiologically related to his military service. 

4. The Veteran's bilateral hearing loss is etiologically related to his military service. 

5. The Veteran's hypertension has not been manifested by diastolic pressure predominantly 110 or more or by systolic pressure predominantly 200 or more.


CONCLUSIONS OF LAW

1. The September 1984 Board decision is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2017).

2. New and material evidence has been received since the September 1984 Board decision and the claim for service connection for allergic rhinitis is reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.156 (2017).

3. The criteria for service connection for allergic rhinitis have been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.306, 3.310 (2017); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

4. The criteria for service connection for bilateral hearing loss have been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2017).

5. The criteria for a rating in excess of 10 percent for hypertension have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.104, Diagnostic Code (DC) 7101 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

In general, VA rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2017).  A finally disallowed claim may be reopened when new and material evidence is secured with respect to that claim. 38 C.F.R. § 3.156 (2017). "New" evidence is evidence not previously submitted to agency decisionmakers. Evidence is "material" if it relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156 (a) (2016).

The Veteran's claim for service connection for allergic rhinitis was last denied in a September 1984 rating decision because the evidence did not demonstrate that the Veteran's allergic rhinitis increased in severity during service. He did not appeal that decision and it is now final. Since then, additional medical evidence has been received, including a private medical nexus opinion.  See May 2016 Private Medical Opinion. This evidence is new and material and raises the possibility of substantiating the claim, therefore it is reopened.

Service Connection for Allergic Rhinitis

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2017).

The medical evidence indicates that the Veteran has been variously diagnosed with allergic rhinitis with polyps, vasomotor rhinitis, and sinusitis disease, thereby satisfying the first element for service connection.  

Although the Veteran has stated that he had hay fever and allergies prior to service, his February 1974 enlistment examination is silent with regard to any preexisting sinus issues.  As allergic rhinitis was not noted on entry, the Veteran is presumed to have been in sound condition with respect to his allergies and sinuses when he was examined, accepted, and enrolled for service.   See 38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304 (2017).  

To rebut this presumption of soundness, VA must show by clear and unmistakable evidence both that the disability existed prior to service and that it was not aggravated by service or that any worsening of the disability was not above and beyond the condition's natural progression.  See § 3.304(b) (2017); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); VAOPGCPREC 3-2003 (July 16, 2003).  If VA fails to show by clear and unmistakable evidence that the pre-existing condition was not aggravated by active service, then the presumption of soundness has not been rebutted.  In that case, the claim will be considered as a normal claim for service connection. Id. (observing that Congress intended to "convert aggravation claims to ones for service connection when the government fails to overcome the presumption of soundness under section 1111").

After considering the relevant evidence, the Board finds that the presumption of soundness has not been rebutted by clear and unmistakable evidence showing that the Veteran's current allergic rhinitis disability preexisted his service and was not chronically worsened by it above and beyond the natural progression of the condition.  This burden to show no aggravation of a preexisting disease or disorder during service is an "onerous" one that lies with the government. See Cotant v. Principi, 17 Vet. App. 116, 131 (2003); Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993). Clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard. See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that the "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than that of "clear and unmistakable evidence.").  

The Veteran noted the preexistence of hay fever on his February 1974 Report of Medical History and testified twice, once before a Decision Review Officer and once before the undersigned, that he had allergies prior to enlistment.  He was also treated numerous times for this condition while in service. The Veteran's statements are highly probative as he is competent and credible to report the onset of his symptoms. However, as VA has offered no evidence demonstrating that the Veteran's pre-existing allergic rhinitis was not chronically worsened by his active duty service.  Therefore, the presumption of soundness has not been rebutted.  

As the presumption of soundness has not been rebutted, the second element of service connection, namely an in-service incurrence, is satisfied.  See Gilbert v. Shinseki, 26 Vet. App. 48, 53 (holding that if the presumption of soundness is not rebutted, the disease or injury that manifested in service is deemed incurred in service, such that the second element of service connection is established).

Regarding the final element of service connection, the nexus element, the Board finds a nexus between the Veteran's current allergic rhinitis and his in-service incurrence and manifestations of allergic rhinitis.  The Veteran provided a competent and credible medical opinion from a private physician who reviewed his VA service medical records.  The physician stated that the Veteran's underlying allergic rhinitis disease and its symptoms more likely than not have been chronic, perennial, and continued uninterrupted from 1976 (during military service) to the present time.  See May 2016 Private Medical Opinion. This opinion is of significant probative value as the private physician reviewed the service records and relied on his own expertise, knowledge, and training when rendering his opinion.  He also supported his opinion with clear and thorough rationale. Thus, the Board finds the May 2016 Private Opinion to be the most persuasive opinion on the question of whether the Veteran's current disability is related to his military service. 

As all three elements of service connection are satisfied, service connection for allergic rhinitis is granted.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102, 3.304(f) (2017); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) (holding that when the evidence is in relative equipoise, the claimant prevails).  

Service Connection for Bilateral Hearing Loss

The Board finds that the evidence of record supports a grant of service connection for bilateral hearing loss.  First, there is evidence of a current disability.  In April 2009, a VA examiner diagnosed the Veteran with moderate to profound sensorineural hearing loss in both ears and audiometric testing revealed a hearing loss disability that meets the criteria under 38 C.F.R. § 3.385 (2017).  

Second, there is evidence of an in-service event, disease or injury, as the Veteran provided competent and credible lay statement regarding noise exposure in service.  See 38 C.F.R. § 3.303(a) (2017); 38 U.S.C.A. § 1154 (b) (West 2014).  Specifically, the Veteran reported that during service he was a jet aircraft mechanic and spent about 30 percent of his time working on the flight line.  Despite being issued hearing protection, the Veteran stated that he often would have to remove his earmuffs and earplugs in order to communicate with others on the flight line.  He stated that the noise of the jet engines was so loud that they would have to yell into one another's ears to be heard.  Additionally, based on the Duty Military Operational Specialty (MOS) Noise Exposure Listing, the Veteran's MOS has a high probability of noise exposure.  See VA Fast Letter 10-35 (September 2, 2010) (discussing the Duty MOS Noise Exposure Listing).  Accordingly, the Board finds that the Veteran was exposed to noise during his active duty service.

Third, the Board finds that the evidence is at least in equipoise as to whether the Veteran's current hearing loss is related to service.  In that regard, the law is clear.  Pursuant to the "benefit-of-the-doubt" rule, where there is "approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  38 U.S.C.A. § 5107 (West 2014).  Although there is evidence against the claim, a June 2008 private nexus opinion indicates that the Veteran's current hearing loss has been chronic and continuous from 1976 during service to the present.  The private physician reviewed the Veteran's service records and post-service employment and occupational history. She also relied on her own expertise, knowledge, and training when formulating her opinion.  Her opinion was also supported with a clear and thorough rationale.  Thus, the Board finds that the June 2008 Private Medical Opinion is of significant probative value, and is the most persuasive opinion the question of whether the Veteran's current bilateral hearing loss is as least as likely as not related to his military service. 

The Board therefore concludes that, with the benefit of the doubt resolved in the Veteran's favor, a grant of service connection for bilateral hearing loss is warranted. See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

Increased Rating for Hypertension

The Veteran claims that his service-connected hypertension is worse than his current 10 percent disability rating. The Board finds that after a thorough review of the evidence of record, to include several VA examinations, VA and private treatment records, and lay statements from the Veteran, the competent medical evidence of record reveals no instance where the Veteran's condition manifested predominantly with diastolic or systolic pressure above 110 or 200, respectively. As such, the Board finds that the preponderance of the evidence is against the finding that the Veteran's hypertension warrants rating in excess of 10 percent under the appropriate Diagnostic Code. Therefore, the Veteran's claim for an increased rating for his service-connected hypertension must be denied. 

Disabilities of the cardiovascular system, including the heart, arteries, and veins, are rated under 38 C.F.R. § 4.104 (2017), Diagnostic Codes 7000-7123. The Veteran's hypertension is currently rated as 10 percent disabling under Diagnostic Code 7101. Under this Diagnostic Code, a 10 percent evaluation is assigned for hypertensive vascular disease with diastolic pressure predominantly 100 or more or systolic pressure predominantly 160 or more, or as a minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control. 38 C.F.R. § 4.104, DC 7101. 

However, important for this case, a 20 percent evaluation is assigned for hypertensive vascular disease when diastolic pressure readings are predominantly 110 or higher, or when systolic pressure readings are predominantly 200 or higher. Id. Hypertensive vascular disease with diastolic pressure readings that are predominantly 120 or higher is rated as 40 percent disabling.  Id. Hypertensive vascular disease with diastolic pressure readings that are predominantly 130 or higher is rated as 60 percent disabling.  Id. 

The Board notes that because of the nature of the claimed condition, hypertension, which is rated on blood-pressure, evidence regarding such objective criteria is voluminous, as every medical report, treatment, and/or examination, regardless of medical issue, contains blood-pressure readings. As such, the Board emphasizes that although there is an obligation to provide sufficient reasons and bases in support of the Board's decision, there is no need to discuss, certainly not in exhaustive detail, all of the evidence submitted by the Veteran or on his behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed). The analysis in this decision therefore focuses only on the most salient and relevant evidence, and on what the evidence shows or fails to show with respect to the claim. See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

Here, the Board will first discuss the VA Examinations provided to the Veteran for his hypertension.  The Board notes that neither of the examinations reveals blood-pressure readings in excess of 110 for diastolic and/or 200 for systolic pressure. At the January 2008 examination, all three blood pressure readings taken at that time were 108/72.  At the October 2016 examination, the Veteran's reported blood pressure readings on three separate occasions were noted as 134/86, 118/76, and 136/92 for an average reading of 129/84.   

The Board has also reviewed the extensive treatment records in the claims file, both private and VA treatment records reveals blood-pressure tests that predominantly show the Veteran's hypertension manifesting under the requisite objective criteria for a higher rating. Private testing of the Veteran's blood-pressure has consistently demonstrated blood-pressure below 200 systolic and/or 110 diastolic pressures.  During a private Treadmill Stress Test performed in January 2008, the Veteran's baseline blood-pressure was 132/84. During the first stage of the test, his blood-pressure was 134/70 and during the second stage, it was 164/62.  Two minutes after the test, it was 148/81.  Three minutes after the test, it was 131/87.  Six minutes after the test, his blood-pressure was 122/78.  A private Exercise Stress Test was performed in April 2009.  The Veteran's baseline blood-pressure was 144/80.  During the first stage of the test, it was 144/80.  During the second stage of the test, it was 156/82.  Two minutes post-test, the Veteran's blood-pressure was 139/74.  Four minutes post-test, it was 148/68.  Finally, five minutes post-test, it was 142/70.  

Additionally, even assuming the Veteran, as a lay person, is competent to operate and properly measure his own blood-pressure, the Veteran has not submitted or asserted specific blood-pressure readings, or a blood-pressure log, in which the requisite level of diastolic or systolic pressure above 110/200 is demonstrated. The Veteran's subjective assertions of feeling that his blood-pressure is higher or warrants a higher evaluation, does not outweigh the objective test results provided by competent medical professionals of record. 

As noted above, the criteria for a 20 percent rating, under the appropriate Diagnostic Code, requires the Veteran's condition to manifest with blood pressure that is predominantly 110 or more or diastolic pressure or 200 or more for systolic pressure. See 38 C.F.R. § 4.104, DC 7101. Here, the Board finds that the Veteran's condition predominantly has registered below such levels of pressure.  While the Veteran does continuously take medication to control his hypertension, the preponderance of evidence remains against the finding of the Veteran's condition manifesting to the levels required under the objective criteria of the appropriate Diagnostic Code.

Therefore, the Board finds that the preponderance of evidence is against the finding that the Veteran's hypertension manifests predominantly with diastolic and systolic pressures predominantly above 110 and/or 200. As such the doctrine of affording the Veteran the benefit of the doubt is inapplicable, and the Veteran's claim for an increased rating for his hypertension must be denied.

The Board has considered the Veteran's claim and decided entitlement based on the evidence.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claim.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (reaffirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).









ORDER

Entitlement to service connection for allergic rhinitis is granted.

Entitlement to service connection for bilateral hearing loss is granted. 

Entitlement to a rating in excess of 10 percent for hypertension is denied. 



____________________________________________
Bradley W. Hennings
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


